Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12
Claim 12 recites the cross section of the stator stack having a substantially squire shape.  This recitation is not accurate.  As showed in the Fig. 2, the cross section of the stator stack is a polygon. The art rejection is made based on above interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2017/0260980 to Stephens et al (Stephens).
In Reference to Claim 1
Stephens discloses a scroll compressor including: - a hermetic casing (Fig. 1, 12) comprising a mid shell (Fig. 1, 12) provided with a suction inlet (Fig. 1, 18) configured to supply the scroll compressor with refrigerant to be compressed, - a compression unit (Fig. 1, 14) arranged within the hermetic casing and configured to compress the refrigerant supplied by the suction inlet (Fig. 1, 18), - a drive shaft (Fig. 1, 46) configured to drive an orbiting scroll (Fig. 1, 112) of the compression unit in an orbital movement, the drive shaft being rotatable around a rotation axis (Fig. 1, 54), - an electric motor (Fig. 1, 52/50) coupled to the drive shaft and configured to drive in rotation the drive shaft about the rotational axis, the electric motor including a rotor (Fig. 1, 52) and a stator (Fig. 1, 50) which is disposed around the rotor and which includes a stator stack, wherein the stator stack is press-fitted (Paragraph 37) in the mid shell (Fig. 1, 24), the suction inlet (Fig. 1, 18) is at least partially facing the stator stack (as showed in Fig. 1), 
Stephen teaches the suction opening of the compression unit surrounds the movable scroll, it is naturally that the compression unit includes a suction opening arranged at an opposite position in relation to the suction inlet, since the surround area of the movable scroll is suction path of the compression unit of Stephen.
In Reference to Claim 2
Stephen discloses the suction inlet (Fig. 1, 18) extends radially with respect to the rotation axis (Fig. 1, 54) of the drive shaft
In Reference to Claim 11
Stephen discloses the orbiting scroll is supported by and in slidable contact with a support frame (Fig. 1, 42) arranged within the hermetic casing, the suction opening (Fig. 3, 244) being provided on the support frame.
In Reference to Claim 13
Stephen discloses the suction inlet (Fig. 1, 18) is facing a central portion of the stator stack.
In Reference to Claim 14
Stephen discloses the central portion of the stator stack (Fig. 1, 50) is substantially longitudinally centered along a longitudinal length of the stator stack.
In Reference to Claim 15
Stephen discloses the suction opening is configured to supply the compression unit with at least 80% of the refrigerant supplied to the scroll compressor through the suction inlet. (Fig. 1, 18, Stephen discloses the inlet 18 is the only inlet, therefore, it supplies 100%)
In Reference to Claim 16
Stephen discloses the suction opening is a single suction opening (Fig. 1, 18)
Claims 3, 4, 7, 12, and  17 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen in view KR20180119051 to Kim (The art rejection is made based on the respective English translation by PE2E).
In Reference to Claims 3, 7 and 17
Stephen teaches the stator with a round shape as showed in Fig. 1
Stephen does not teach lateral surfaces.
Kim teaches the stator stack includes a plurality of lateral surfaces (As showed in Fig. 1) which are substantially flat and which are angularly shifted with respect to the rotation axis of the drive shaft
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Stephen to incorporate teachings from Kim.  Doing so, would result in the stator of Kim being used in the compressor design of Stephen.  Both inventions of Stephen and Kim teach a motor is used to drive a compressor in a sealed casing.  Kim teaches a method of pre-fit the stator to the compressor casing in order to reduce the manufacturing cost as well as lower the distortion of the casing.
In Reference to Claim 4
Stephen teaches the stator with a round shape as showed in Fig. 1
Stephen does not teach lateral surfaces.
Kim teaches the stator stack includes a plurality of lateral surfaces (As showed in Fig. 1) which are substantially flat and which are angularly shifted with respect to the rotation axis of the drive shaft
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Stephen to incorporate teachings from Kim.  Doing so, would result in the stator of Kim being used in the compressor design of Stephen.  Both inventions of Stephen and Kim teach a motor is used to drive a compressor in a sealed casing.  Kim teaches a method of pre-fit the stator to the compressor casing in order to reduce the manufacturing cost as well as lower the distortion of the casing.
Once the invention of Kim is integrated into the design of Stephen, the suction inlet would be positioned equidistant from first and second longitudinal edges of the respective lateral surface of the stator stack since lateral surfaces of Kim are uniformly arranged.
In Reference to Claim 12
Stephen teaches the stator with a round shape as showed in Fig. 1
Stephen does not teach lateral surfaces.
Kim teaches the stator stack has a cross section having a substantially square shape (as showed in Fig. 1)
Allowable Subject Matter
Claims 5, 6, 8, 9, 10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/26/2022